Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-15 and 17-21 are allowed.  Claim 16 has been canceled and new claim 21 has been added by the amendment filed on 2/3/2021.


Authorization for this examiner’s amendment was given in a telephone interview with Mr. Burns, David A. (Reg. No. 46,238) on 4/1/2021.

The application has been amended as follows to correct title and replaced by the new title with old title: 

I. 	Deleted the title and replaced the title as --ENVIRONMENTAL CONDITIONING SYSTEM AND METHOD FOR CONDITIONING ENVIRONMENT OF OCCUPIABLE REGION--.

The following is an examiner’s statement of reasons for allowance: applicant’s
arguments and/or remarks filed on 2/3/2021 regarding claims 1-15 and 17-21 and the specification regarding to the title of the invention and as discussed during the interview on 4/1/2021 are persuasive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is 571-272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMESH B PATEL/Primary Examiner, Art Unit 2119